


IN THE CIRCUIT COURT OF CHOCTAW COUNTY, ALABAMA

 

THOMAS A. FOSTER and LINDA E.

FOSTER, et al.

 

 

Plaintiffs,

 

v.

 

ABTco, INC., ABT BUILDING PRODUCTS

CORP., ABITIBI-PRICE, INC. and ABITIBI-

PRICE CORP.,

 

Defendants.

 

Civil Action No. CV95-151-M

 

 

NATIONAL CLASS ACTION

SETTLEMENT AGREEMENT

 

RECITALS

 

The Settlement Class Representative Plaintiffs in this Action represent owners
of structures throughout the United States on which Hardboard Siding
manufactured by the Defendants was installed prior to the Initial Notice Date in
this Action.  The Settlement Class Representatives allege that the Hardboard
Siding manufactured by Defendants at the facility in Roaring River, North
Carolina and installed on structures owned by the Settlement Class Members has
buckled, discolored and deteriorated and caused damage to other parts of the
structures.  Plaintiffs allege that the warranties applicable to such hardboard
siding contain unconscionable limitations and exclusions, and that the
warranties have failed of their essential purpose, and seek money damages and
other relief as a result.

 

Defendants deny all such allegations.  However, they have agreed to enter into
this Settlement in order to put to rest all controversy and to avoid the further
expense and burdensome, protracted litigation which would be involved in
defending this and any future actions, without in any way acknowledging any
fault or liability on their part.  For their part, although Plaintiffs’ Class
Counsel are confident of their contentions and arguments, they recognize that
there are significant legal and factual obstacles to a successful prosecution of
this

 

--------------------------------------------------------------------------------


Action; that it would involve time consuming and lengthy proceedings to resolve
them; and that the ultimate outcome would be uncertain.

 

In order to provide meaningful, immediate relief to the Settlement Class Members
and to resolve through compromise in a fair, appropriate manner the many
contentious legal and factual issues involved in this Action, the Settlement
Class Representatives, through their Class Counsel, have negotiated a siding
repair program available to all Settlement Class Members regardless of when
their Siding was installed. This Settlement Agreement provides immediate
payments to Settlement Class Members with Damaged Siding under a Compensation
Formula that takes into account the cost of removal and replacement of the
Siding; the length of time the Siding has been on the structure; whether the
Siding has been painted periodically; and the location of the damage on the
structure.  The Parties believe this formula is a reasonable and appropriate
means of determining the amount to be paid to Settlement Class Members to settle
fully their claims in a prompt and equitable manner.

 

This Settlement Agreement provides substantial monetary and non-monetary
benefits to Settlement Class Members whose Hardboard Siding experiences
Compensable Damage.  Among other things, the Settlement Agreement provides
increased compensation for failed Siding with fewer procedural or substantive
conditions to payment, is based on compensation for current labor and materials
costs to repair or replace Siding (as opposed to reimbursing Settlement Class
Members only for one or two times the original cost of the materials or for the
original installation costs), extends the benefits of the Settlement Agreement
to subsequent owners or transferees of Properties with Hardboard Siding, extends
the benefits of the Settlement Agreement to Persons who previously settled
warranty claims without legal representation, even if future claims were
released in such settlements, permits Settlement Class Members who already have
repaired or replaced their Siding to recover under the Settlement Agreement
without regard to the notice requirements of the original warranty, acknowledges
and provides for special circumstances, such as where the Property has been
listed for sale, where significant water intrusion is being experienced, or
where the style of the Damaged Siding is not

 

2

--------------------------------------------------------------------------------


 

practicably available, involves simplified claim forms and claim procedures,
permits in appropriate circumstances an “Accelerated Payment” by Defendants, and
contains built-in protections to insure that the Settlement Agreement is
administered fairly in accordance with the terms of this Agreement, including
audit procedures by Class Counsel and the right of all Class Members to obtain
an inspection of their Property conducted by Independent Inspectors.

 

With limited exceptions, the improved terms of the Settlement Agreement will be
available to all Settlement Class Members for twenty-five (25) years from the
Date of Installation of the Settlement Class Members’ Hardboard Siding.  In
addition, the ABT Defendants have agreed for a minimum of two additional years
to provide the Enhanced Warranty that is attached to this Settlement Agreement
to Persons who purchase ABT Siding and to undertake their best efforts to put
copies of the new Enhanced Warranty and the company’s Owner Installation and
Maintenance Instructions into the hands of such Property Owners.

 

NOW, THEREFORE, THIS SETTLEMENT AGREEMENT is entered into this 3rd day of May,
2000, by and among (a) the Settlement Class Representative Plaintiffs in this
case, for themselves and on behalf of the plaintiff settlement class as
hereinafter defined; and (b) Defendants ABTco, Inc. and ABT Building Products
Corp.; and Defendants Abitibi-Price, Inc. and Abitibi-Price Corporation.

 

Subject to Court approval and such additional discovery and investigations as
Plaintiffs’ Class Counsel deem necessary or appropriate, and as required by the
United States Constitution and the Alabama Rules of Civil Procedure, it is
hereby stipulated and agreed by the Parties that upon the entry by the Court of
a Final Order and Judgment approving the settlement and directing its
implementation, this Action shall be settled and compromised upon the terms and
conditions set forth below.

 

1.         DEFINITIONS

 

As used in this Agreement and in the attached Exhibits, the following
definitions apply to this Agreement:

 

3

--------------------------------------------------------------------------------


 

1.1       Abitibi Defendants means defendants Abitibi-Price, Inc. and
Abitibi-Price Corp., all of their present or former parents, subsidiaries or
affiliates, and/or all of their present or former directors, officers,
employees, successors, agents and assigns.

 

1.2       Abitibi Siding means Hardboard Siding manufactured between
December 22, 1969 and October 19, 1992 at the Roaring River, North Carolina
facility and that is or has been installed on the Property of a Settlement Class
Member, excluding any such products that were labeled and sold by the Abitibi
Defendants as B-grade, shop, or cull.

 

1.3       ABT Defendants means defendants ABTco, Inc. and ABT Building Products
Corp., all of their present or former parents, subsidiaries or affiliates, and
all of their present or former directors, officers, employees, successors,
agents and assigns.

 

1.4       ABT Siding means Hardboard Siding manufactured at the Roaring River,
North Carolina facility on or after October 20, 1992, and that is or has been
installed on the Property of a Settlement Class Member on or before the Initial
Notice Date, excluding any such products that were labeled and sold by the ABT
Defendants as B-grade, shop or cull.

 

1.5       Action means the above-captioned action, Thomas A. Foster, et al. v.
ABTco, Inc., et. al, Case No. CV-95-151-M, Circuit Court of Choctaw County,
Alabama.

 

1.6       Administrative Expenses means the costs and expenses to be paid by
Defendants in connection with the Settlement of this Action, as more
particularly set forth in Section 4, below.

 

1.7       Agreement or Settlement Agreement means this Settlement Agreement,
including all Exhibits.

 

1.8       Attorney Fees and Expenses means the reasonable amounts awarded by the
Court as compensation for the services provided by Plaintiffs’ Class Counsel and
as reimbursement of their reasonable costs and expenses (including expert or
consulting witness fees and expenses), as provided in Paragraph 14.3, below.

 

1.9       Claim means a request for payment for Damage or for reimbursement of
an Unreimbursement Repair submitted to the Claims Office under this Settlement
Agreement.

 

4

--------------------------------------------------------------------------------


 

1.10     Claim for Unreimbursed Repair means a Claim in the form attached to
this Agreement as Exhibit A and filed by a Settlement Class Member who seeks
reimbursement of costs or expenses incurred to repair or replace Siding prior to
submission of a Claim.

 

1.11     Claim Form means the simplified Claim Forms for submitting Claims under
the terms of this Settlement Agreement, attached hereto as Exhibits A, B and C.

 

1.12     Claimant means any Person who submits a Claim during the term of this
Agreement.

 

1.13     Claim Period means (a) with respect to each Claim (other than a Claim
for Unreimbursed Repair or a Prior Claim), twenty-five (25) years after the Date
of Installation; (b) with respect to a Prior Claim, twelve (12) months from the
Initial Notice Date; and (c) with respect to a Claim for Unreimbursed Repairs
for which the repair or replacement was commenced prior to or within six (6)
months following the Initial Notice Date without actual notice of this
Settlement Agreement, the Claim Period is twelve (12) months from the Initial
Notice Date.

 

In the event the Final Order and Judgment approving this Settlement is appealed,
and Defendants do not implement its terms for Settlement Class Members during
the pendency of the appeal, the Claims Period for Claims involving Prior Claims
or Claims for Unreimbursed Repairs shall be extended and shall expire no earlier
than nine (9) months following the Settlement Date.

 

A Claim shall be deemed “filed” or “submitted” as of the date of its postmark
when mailed first class, registered or certified mail, postage prepaid and
properly addressed to the Claims Office, or when delivered to any commercial one
or two-day delivery service if properly addressed to the Claims Office, or when
actually received by the Claims Office, whichever is first.

 

In all events, claims filed on behalf of Class Members whose siding was
installed between May 15, 1975 and May 15, 1976 shall have at least 9 months
following the Settlement

 

5

--------------------------------------------------------------------------------


Date within which to file a Claim, and the applicable age and paint deductions
shall be tolled as to such claim between the Initial Notice Date and the
Settlement Date.

 

1.14     Claims Office means the office or department established by the
Defendants for the purpose of implementing the Settlement Agreement.

 

1.15     Settlement Class Representatives or Settlement Class Representative
Plaintiffs means Thomas Foster, Linda Foster, Nancy Fiedler, Daniel Gaines,
William Dunn, Jerry Kolar and Verdis Sheffield, the named plaintiffs in this
Action.

 

1.16     Compensable Damage means, with respect to Site-Built Structures, Damage
that is not Excluded Damage, and with respect to Mobile Homes, any panel siding
that has sustained Damage.

 

1.17     Court means the Circuit Court of Choctaw County, in which the Action is
pending.

 

1.18     Damage, Damages and Damaged as it relates to Hardboard Siding means any
of the following:

 

a.         thickness swell in excess of 15% of the Defendants’ maximum standard
tolerance, that is, a total measure of 0.604” for Siding with a nominal
thickness of one-half (1/2) inch and a total measure of 0.518” for Siding with a
nominal thickness of 7/16 inch;

 

b.         edge checking, where a feeler gauge of 0.025” thickness and one-half
inch width can be inserted one-half inch into a suspected delaminated edge with
moderate hand pressure;

 

c.         fungal or other moisture induced degradation which results in soft
board in which moderate thumb pressure deforms, indents or punches a hole in the
board;

 

d.         buckling, warping or bowing of Siding in excess of ¼” between studs
spaced not more than 16” inches on center and 5/8” between studs spaced more
than 16” and not more than 24” on center.  Waviness or apparent warping,
buckling or bowing of Siding is not considered to constitute Damage if such is
due to the Siding conforming to the curvature of misaligned framing;

 

e.         wax bleed, raised or popped fibers or fiber bundles, where the
condition exists on more than 20% of the exposed board surface and, in the case
of

 

6

--------------------------------------------------------------------------------


wax bleed, where the Siding in question was painted within two years of the date
of the claim.  “Wax Bleed” does not include paint discoloration;

 

f.         delaminated or cracked primer or primer peel, or peeling, blistering,
flaking, chipping, cracking or other loss of adhesion of the original factory
finish;

 

g.        separation of the Fusion Finish(TM) overlay from the substrate.

 

Damage does not include (i) intentional, reckless or negligent physical damage
to Siding (unrelated to installation or maintenance or weather) caused directly
or indirectly by a Claimant or other Person; or (ii) conditions requiring
routine painting, washing, caulking or similar maintenance; or (iii) damage to
Siding to the extent resulting from natural disaster including, but not limited
to, fire, hurricane, flood, earthquake, earth movement, or other similar force
majeure events.

 

1.19     Damage Payment

 

a.         With respect to Site Built Structures, Damage Payment means the
amount payable to Settlement Class Members under this Settlement Agreement
calculated in accordance with the compensation formula A =[(CD) x (RC)]-D where
A is the Damage Payment, CD is the amount of Compensable Damage, RC is the
Replacement Cost, and D is the applicable Deductions.

 

b.       With respect to Mobile Homes, Damage Payment means 50% of the
applicable Replacement Cost times the number of panels on the mobile home
evidencing Damage without any other Age or Non-Painting Deduction.

 

c.         All Damage Payments shall be in the amounts and paid at the times
provided in this Settlement Agreement calculated in strict accordance with the
provisions of this Agreement; provided that the payments to Settlement Class
Members who file a Claim for Unreimbursed Repair shall not exceed the lesser of
the reasonable and properly documented out-of-pocket costs of the repairs or
replacements or the amount that would have been awarded under the compensation
formula; and provided, further that any amounts payable under this compensation
formula shall be reduced by any compensation received by the Settlement Class
Member on account of such Damaged Siding from any other source, including but
not limited to Defendants, builders, developers, contractors, manufacturers,
wholesalers, retailers or insurers, but only to the extent that the sum of such
other payments and the Damage Payment exceeds the

 

7

--------------------------------------------------------------------------------


product of Replacement Cost multiplied times the total square footage of the
Siding that has sustained Damage.

 

d.        If any portion of a piece of lap or panel Siding has sustained both
Excluded Damage and Compensable Damage, the entire surface area of that lap
board or panel Siding will be deemed to be Compensable Damage in calculating the
Damage Payment.

 

e.         Compensable Damage to any Siding, the production of which has been
discontinued or is discontinued before or during the Term of this Agreement and
for which there is no reasonably appropriate substitute, shall be entitled to
payment as follows:  (i) if 30% or more of any Side of a Property has sustained
Compensable Damage, then the Compensation Formula shall include all of the
remaining Siding on that Side as Compensable Damage; or (ii) if 40% or more of
the Siding on the entire Property has sustained Compensable Damage, then the
Compensation Formula shall include all of the remaining Siding on the Property
as Compensable Damage. The Parties agree that no reasonable substitute exists to
match the following list of currently discontinued profiles:  4” OC Fir, Redwood
Panel, 9” Plain Beaded, Band Sawn Lap, System 25 Great Random Shake, Textured
Panel, and Bevelside-4 Fir.

 

1.20     Date of the Claim means the date on which a properly documented Claim
under this Settlement Agreement is postmarked when mailed first class,
registered or certified mail, postage prepaid and properly addressed to the
Claims Office, or when delivered to any commercial one or two-day delivery
service, if properly addressed to the Claims Office, or when actually received
by the Claims Office, whichever is first.

 

1.21     Date of Installation means the date or approximate date that Hardboard
Siding was installed on the Property of a Settlement Class Member.  With respect
to Siding originally installed on a newly constructed Property, in the absence
of other reasonable documentation indicating a different installation date, the
Date of Installation will be presumed to be the later of the date of
(a) manufacture as identified by any stamp on the back of Claimant’s sample
submitted with a Claim or otherwise identified by a stamp on the back of
Claimant’s Siding, (b) the certificate of occupancy, (c) the first purchase of
the newly constructed Property having such Siding installed, or (d) with respect
to Mobile Homes, the date of the original bill of sale.

 

1.22     Deductions, as they relate to Site Built Structures, means the
following:

 

a.          Age Deduction

 

8

--------------------------------------------------------------------------------


 

i.           No deduction for the first year following the Date of Installation;

 

ii.          4% per year thereafter.

 

b.         Non-Painting Deduction

 

i.           No deduction for the first five years following the Date of
Installation;

 

ii.          No deduction if Siding was repainted within five years from Date of
Installation and at least once each five years thereafter;

 

iii.        If Siding is not painted within five years from Date of
Installation, 4% per year commencing at the end of the fifth year from the Date
of Installation until the earlier of (a) the date painted; or (b) the Date of
the Claim;

 

iv.        If Siding is not painted within seven years from Date of
Installation, 4% per year commencing at the end of the fifth year from the Date
of Installation until painted and an additional 1% per year commencing at the
end of the seventh year from the Date of Installation until the earlier of (a)
the date painted; or (b) the Date of the Claim;

 

v.         If the Siding has been painted since the Date of Installation, 4% for
each year from the end of the fifth year following the previous painting until
the earlier of (a) the date painted; or (b) the Date of the Claim.

 

vi.        The Non-Painting Deduction shall be suspended as of the date the
Damage occurs (but not as to any later, unrelated Damage) provided that the fact
such Damage occurred on such date is verified by the filing of an earlier
warranty, insurance or other claim, an independent inspection, or other evidence
which reasonably establishes the fact and amount of such Damage.

 

c. The Age Deduction and the Non-Painting Deduction applicable to a Claim for an
Unreimbursed Repair shall be calculated as of the date the repair was commenced.

 

d. The Age Deduction and Non-Painting Deduction applicable to a Prior Claim
shall be calculated only to the date the Prior Claim was submitted to the
Defendants.

 

1.23     Defendants means the Abitibi Defendants and the ABT Defendants.

 

1.24     Eligible Claimant means a Settlement Class Member who timely submits a
Claim under this Settlement Agreement and substantially complies with the
requirement to

 

9

--------------------------------------------------------------------------------


 

supply all information and materials required by this Settlement Agreement in
support of his or her Claim, and who meets any of the following requirements:

 

a.         a current owner of Property on the Initial Notice Date; or

 

b.         a current or former owner of Property on the Initial Notice Date who
incurred an Unreimbursed Repair Cost; or

 

c.         a current or former owner of Property on the Initial Notice Date who
made a Prior Claim (regardless of whether such owner signed or executed a
release of claims except as provided in 1.50(b) where legal proceedings have
been initiated); or

 

d.         the current owner of Property who is a successor-in-interest or other
proper assignee of any former owner of the Property who incurred an Unreimbursed
Repair Cost or made a Prior Claim.

 

e.         Eligible Claimants may appoint a designated agent (e.g., an attorney
or a contractor) to assist or represent him/her in connection with the filing of
a Claim provided that, except as provided in paragraph 1.24(d), the Claim may
only be filed by and in the name of the Eligible Claimant and may not be
assigned to a third party for collection or otherwise.

 

1.25     Enhanced Warranty means the new 25-year Enhanced Warranty attached to
this Settlement Agreement as Exhibit D.

 

1.26     Excluded Damage on Site Built Structures means Damage which is excluded
from the calculation of Compensable Damage occurring on Site-Built Structures,
as follows:

 

a.          Buckling of any piece of Hardboard Siding

 

i.          that is attached to studs that are placed more than 24” on center
or, in the case of 7/16” lap siding, that is attached to studs that are placed
more than 16” on center? or

 

ii.         that is not in contact with the stud or sheathing at the point where
there are missing nails or where nails do not penetrate into the studs.

 

b.         Deterioration occurring on any piece of Hardboard Siding that is:

 

i.           installed within 6” from the ground or within 1” from hardscape
(e.g., driveways, patios, sidewalks);

 

10

--------------------------------------------------------------------------------


 

ii.         installed at roof/wall intersections and which has less than a 1”
cut back between the intersections;

 

iii.        in direct contact with un-flashed masonry and concrete surfaces;

 

iv.        within 8” around the perimeter of windows, doors and other openings;

 

v.         within 12” from the roof line on the backside of chimney chases that
do not have a “cricket” or “saddle” to direct water flow away from the chimney.

 

c.          Excluded Damage also includes:

 

i.          all Damage that is readily observable and that is horizontal or runs
downward from and is continuous with and originates exclusively from the
Excluded Damage.  (Any doubts as to whether Damage is continuous with and
originates exclusively from Excluded Damage shall be resolved in favor of the
Claimant.); or

 

ii.         any Damage to Hardboard Siding that is not used on the structure as
Siding (e.g., Siding that is ripped and used as trim or band board).

 

1.27     Fairness Hearing means the settlement approval hearing(s) to be
conducted by the Court in connection with the determination of the fairness,
adequacy and reasonableness of this Agreement in accordance with Ala. R. Civ. P.
23(e).

 

1.28     Field Inspection Report means the report, in a form to be mutually
agreed upon by the Parties, to be completed by the Independent Inspector firm
when conducting an inspection of a Property.

 

1.29     Final Order and Judgment means the Order to be entered by the Court, in
a form that is mutually agreeable to the Parties, approving this Agreement as
fair, adequate and reasonable and in the best interests of the Class as a whole
in accordance with Ala. R. Civ. P. 23(e), and making such other findings and
determinations as are necessary and appropriate to effectuate the terms of this
Agreement.

 

1.30     Hardboard Siding or Siding means lap or panel hardboard siding
manufactured by the Abitibi Defendants between December 22, 1969 and October 19,
1992, and by the ABT Defendants since October 20, 1992, at the manufacturing
facility in Roaring River, North

 

11

--------------------------------------------------------------------------------


 

Carolina, and which was installed on a Property prior to the Initial Notice
Date.  The capitalized terms Hardboard Siding and Siding as used herein include
only hardboard forms of siding, and do not include siding manufactured from
plywood, T-111, vinyl, fiber-cement or other materials or processes, nor do
those terms include hardboard siding manufactured by the Defendants at any
manufacturing facilities other than the Roaring River, North Carolina
manufacturing plant.

 

1.31     Independent Inspector means the firm(s) or person(s) retained by mutual
agreement of the Parties, with the approval of the Court, to inspect Properties
in accordance with the terms of this Agreement.

 

1.32     Initial Notice Date means the first date upon which the Notice of
Proposed Class Action Settlement is either mailed to the Settlement Class
Members or published pursuant to the Notice Plan approved by the Court.

 

1.33     Mobile Home means a structure meeting all of the following
requirements:  (a) that is built in a manufacturing facility that is designed to
fabricate and assemble family dwellings; (b) that have Vehicle Identification
Numbers (VIN), (c) that are sided predominately (more than 50%) with panel
Siding, and (d) that subsequent to their manufacture, are transported to a
remote location for final installation.  Manufactured homes (such as modular
homes) that do not meet these criteria are considered Site-Built Homes but may
elect to be treated as Mobile Homes if they are sided predominantly with panel
siding.  Any such election must be made at the time the Claimant submits his or
her Claim Form.

 

1.34     Notice Administrator means the firm(s) hired to implement the Notice
Plan.

 

1.35     Notice of Proposed Class Action Settlement means the Court-approved
Notice to Class Members of Proposed Settlement in the form attached as Exhibit E
to this Agreement and any additional notices agreed to by the Parties that may
be ordered by the Court.

 

1.36     Notice Plan means the plan and schedule for providing class-wide notice
of the Settlement and certification of the Settlement Class, including the
Notice of Proposed Class Action Settlement and summary forms of notice, all as
more particularly described in Exhibit F hereto.

 

12

--------------------------------------------------------------------------------


 

1.37     Opt-Out Period means the period between May 8, 2000, and July 31, 2000.

 

1.38     Parties means Plaintiffs, the Settlement Class and the Defendants.

 

1.39     Person means any individual or legal entity.

 

1.40     Plaintiffs means the individuals acting as named representative
Plaintiffs in this Action.

 

1.41     Plaintiffs’ Class Counsel or Class Counsel includes Plaintiffs’ Co-Lead
Class Counsel, and the following additional attorneys:  Daniel Berger, Berger
Law Firm, 912 Frick Building, 437 Grant Street, Pittsburgh, Pennsylvania 15219;
William H. Garvin, III of Weller, Green, Toups, & Terrell, 2937 Kerry Forest
Parkway, Suite A-2, Tallahassee, Florida 32308; Kenneth Gilman of Gilman &
Pastor, One Boston Place, 28th Floor, Boston, Massachusetts 02108; Garrett M.
Hodes of Humphrey, Farrington & McClain, P.C., 221 West Lexington, Suite 400,
P.O. Box 900, Independence, Missouri 64051; Clinton Krislov of Krislov &
Associates, Ltd., Suite 810, 222 North LaSalle Street, Chicago, Illinois
60601-1086; Jonathan Nachsin of Law Offices of Jonathan Nachsin, 200 North
LaSalle Street, Suite 2100, Chicago, Illinois 60601-1095; Ellen M. Doyle of
Malakoff, Doyle & Finberg, PC, The Frick Building, Suite 200, Pittsburgh,
Pennsylvania 15219, Beverly C. Moore, Jr. of Moore & Brown, 4900 Massachusetts
Avenue, N.W., Suite 230, Washington, D.C. 20016, and Steve Toll of Cohen,
Milstein, Hausfeld & Toll, 999 Third Avenue, Suite 3600, Seattle, Washington
98104.

 

1.42     Plaintiffs’ Co-Lead Class Counsel or Co-Lead Class Counsel means the
following counsel:

 

Charles R. Watkins

SUSMAN & WATKINS

Two First National Plaza

Suite 600

Chicago, Illinois 60603

 

John W. Sharbrough, III

M. Stephen Dampier

THE SHARBROUGH LAW FIRM, LLC

P.O. Box 996

Mobile, Alabama 36601

 

 

 

 

 

David J. Guin

DONALDSON, GUIN & SLATE, LLC

2900 Highway 280

Suite 230

Birmingham, Alabama 35223

 

 

Steven A. Martino

JACKSON, TAYLOR & MARTINO, P.C.

P.O. Box 894

Mobile, Alabama 36601-0894

 

13

--------------------------------------------------------------------------------


 

SPECIAL COUNSEL FOR MOBILE HOME OWNERS:

 

Justin O’Toole Lucey

JUSTIN O’TOOLE LUCEY, P.A.

415 Mill Street

Mt. Pleasant, South Carolina 29464

 

1.43     Preliminary Approval means the Court’s Order, substantially in the form
of Exhibit G hereto, certifying the Settlement Class, granting preliminary
approval of this Agreement and approving the Notice Plan.

 

1.44     Prior Claim means a claim or request submitted to the Defendants, or
any of them, for compensation or reimbursement because of damage to Siding
(whether or not in the form of a warranty claim) prior to the date of the entry
of the Final Order and Judgment.  A Prior Claim does not include a legal
proceeding described in 1.50(b).

 

1.45     Property or Properties means any structure including homes (whether a
Mobile Home or a Site-Built Structure), garages, outbuildings, town houses,
condominiums, apartments, commercial or industrial structures, and other types
of buildings or structures onto which Siding is currently installed or on which
an Unreimbursed Repair was performed, except for fences and detached structures
not used for garages with a floor area of less than 65 square feet.

 

1.46     Releasees means Defendants, including their successors, parents,
subsidiaries, divisions, or affiliates, and their officers, directors,
stockholders, partners, agents, servants, successors, subrogees and assigns and
their respective insurers.

 

1.47     Releasing Parties means all Settlement Class Members who have not
timely opted out of the Settlement Class, on behalf of themselves and any
Person(s) claiming by or through them.

 

1.48     Replacement Cost means the average cost per square foot of surface area
of Siding in the State where the Property is located, as agreed upon by the
Parties with reference to current R.S. Means Co. data, including all materials,
labor and incidental costs as required to remove, replace and repair Siding
panels or boards that have sustained Damage (including an

 

14

--------------------------------------------------------------------------------


 

appropriate adjustment for waste and overlap) with new Siding and to repaint and
otherwise restore the exterior of the Property to the extent reasonably
necessary to make the repair cosmetically acceptable and in conformity with good
building practices and all applicable laws, building codes, and zoning
regulations.  The initial Replacement Cost for each State has been determined by
R.S. Means Co. as set forth in Exhibit H attached to this Agreement.  The
initial Replacement Cost shall be adjusted annually on or about each anniversary
of the execution of this Agreement in accordance with a mutually agreeable
formula that takes into account increases and reductions, if any, in the cost of
any of its elements.  The cost actually incurred to obtain permits for Siding
repair or replacement work conducted in conjunction with this Agreement also
shall be reimbursed by Defendants to Eligible Claimants - up to a maximum amount
of $100 each - upon presentation of proof of the expenditure.

 

1.49     Settled Claim means every claim, action, cause of action, liability,
right, demand, suit, matter, obligation, damage, loss or cost, including
consequential damages to Property or Properties and any claim for other damages,
losses or costs, of every kind and description, that the Releasing Parties now
have, have had in the past or may have in the future against any of the
Defendants arising out of the subject matter of the Action, whether known or
unknown, asserted or unasserted, which if known to the Releasing Parties would
have materially affected their Settlement with the Releasees and which accrue or
have accrued as a result of having Defendants’ Hardboard Siding on the Releasing
Parties’ Property.  Without limiting the scope of the foregoing, “Settled
Claims” shall include:

 

a.         property damage to Class Members’ Siding or to the structure on which
the Siding is installed or to any surrounding property;

 

b.         any claim for breach or violation of or for benefits conferred by any
federal, state, common or other law or statute, regulation or ordinance;

 

c.         any claim for breach of any duty imposed by law, by contract or
otherwise, including without limitation breach of warranty express or implied or
other contract, promissory or equitable estoppel or principles of unjust
enrichment;

 

15

--------------------------------------------------------------------------------


 

d.         any claim based on principles of tort law or other kind of liability,
including without limitation, those based on principles of strict product
liability, negligence, reliance, racketeering, fraud, conspiracy, concerted
action aiding and abetting, veil-piercing liability, alter-ego or successor
liability, consumer fraud, negligent misrepresentation, intentional
misrepresentation, or other direct or derivative liability;

 

e.         any claim related to alleged defects or inadequacies in the design,
manufacture, advertising, product literature, sale, distribution or marketing of
Hardboard Siding;

 

f.          any claim for declaratory or injunctive relief associated with the
above;

 

g.         any claim for diminution in value of or consequential or collateral
damage including, but not limited to, claimed damage to the Siding or to any
component of the structure on which the Siding is installed or to any
surrounding property;

 

h.         any claim for emotional damages, mental anguish, or similar claim
arising out of Damage to the Siding or because of the installation of the Siding
on the Property; and

 

i.          any claim for penalties, punitive damages, exemplary damages, or any
claim for damages based upon a multiplication of compensatory damages associated
with the above.

 

“Settled Claims” shall not include (a) any claim for bodily injury (including
wrongful death); or (b) claims for pain and suffering, emotional distress,
mental anguish, or similar injuries associated with such bodily injury to the
extent allowed by law; or (c) subject to Section 13.2, claims against parties
who are not Releasees under the terms of this Settlement Agreement.

 

1.50     Settlement Class or Class is a class composed of all Persons who own or
formerly owned Property in the United States or its Territories on which
Hardboard Siding has been installed at any time after May 15, 1975 and before
May 15, 2000, except:

 

a.         All Persons who, in accordance with the terms of this Agreement,
properly execute and timely file during the Opt-Out Period a request for
exclusion from the Settlement Class;

 

b.         All Persons represented by counsel who, individually or as members of
a class, initiated against Defendants, or any of them, legal proceedings that
were resolved prior to the Initial Notice Date by settlement, judgment,

 

16

--------------------------------------------------------------------------------


release, dismissal or other final disposition resulting in the termination of
the proceedings against the Defendant.

 

1.51     Settlement Class Member or Class Member means a member of the
Settlement Class.

 

1.52     Settlement Date means the date on which all of the following have
occurred:  (a) the entry of the Final Order and Judgment without material
modification, and (b) finality for the Final Order and Judgment by virtue of
that order having become final and non-appealable through (i) the expiration of
all allowable appeal periods without an appeal having been filed; (ii) final
affirmance of the Final Order and Judgment on appeal or final dismissal or
denial of all such appeals, including petitions for review, rehearing or
certiorari.

 

1.53     Side of a Property means all exterior Hardboard Siding-surfaced areas
of a Property facing the same direction.

 

1.54     Site-Built Structures or Site-Built Homes means all Properties built
on-site and also includes any other Property subject to this Settlement
Agreement except for Mobile Homes.

 

1.55     Unreimbursed Repair Costs or Prior Unreimbursed Repair means the
properly documented out-of-pocket expenses reasonably incurred by an Eligible
Claimant to repair or replace Hardboard Siding that had sustained Compensable
Damage.

 

2.         CERTIFICATION OF SETTLEMENT CLASS

 

2.1       The Parties to this Agreement agree for settlement purposes only that
this Action shall be certified and proceed as a class action under Ala. R. Civ.
P. 23(b)(3), consisting of all members of the Settlement Class, with the named
Plaintiffs as the Settlement Class representatives and Plaintiffs’ Class Counsel
as counsel for the Settlement Class.

 

3.         SUBMISSION FOR PRELIMINARY APPROVAL

 

3.1       As soon as practicable after execution of this Agreement, the Parties
shall jointly submit this Agreement, through their respective attorneys, to the
Court for Preliminary Approval.

 

17

--------------------------------------------------------------------------------


 

4.         ADMINISTRATIVE EXPENSES OF SETTLEMENT

 

4.1       In addition to their obligation to timely make Damage Payments,
Defendants shall pay all Administrative Expenses incurred in connection with the
Settlement, including but not limited to each of the following:

 

a.         The reasonable costs and expenses incurred by the Notice
Administrator in connection with the preparation and execution of the Notice
Plan, in the manner and to the extent described in Paragraph 14.1, below;

 

b.         The reasonable costs and expenses incurred by the Independent
Inspector firm in the manner and to the extent described in Paragraph 6 below;

 

c.         All costs and expenses incurred in connection with the establishment,
implementation and administration of the Settlement Agreement;

 

d.         All costs and expenses incurred in connection with the Defendants’
obligation under Paragraph 7.2 to provide copies of the Owner Maintenance
Instructions and the Owner’s Installation Check List to Property owners;

 

e.         The amounts approved by the Court as reasonable Attorneys’ Fees and
Expenses, in the manner and to the extent described in Paragraph 14.3, below;
and

 

f.          Any Court-approved incentive award to be paid to the Settlement
Class Representatives, in the manner and to the extent described in Paragraph
14.4, below.

 

4.2       Defendants shall have thirty (30) days from the actual receipt of any
demand for payment by the Notice Administrator and/or Independent Inspector
within which to object to the demand, or any portion thereof, or to the
reasonableness of any cost, charge or expense included therein.  If such a
challenge is made, Defendants shall promptly pay the portion of the expense, if
any, to which it has no objection and attempt to resolve any differences that
remain with the assistance of Class Counsel.  If Class Counsel, Defendants and
any involved third parties are unable to resolve the dispute, the same shall be
submitted to the Court in the Action for final and binding resolution. 
Defendants shall be deemed to have waived any objection to a claim for payment
that is not made within thirty (30) days of its receipt.

 

18

--------------------------------------------------------------------------------


 

4.4       Payments to Eligible Claimants under the Settlement Agreement shall be
made as provided in Paragraph 5.

 

5.         SETTLEMENT AGREEMENT AND CLAIMS ADMINISTRATION PROGRAM

 

5.1       Before the Initial Notice Date, the Notice Administrator shall
establish and staff a telephone system in a manner reasonably agreeable to the
Parties to answer a toll-free telephone number established to respond to
inquiries by Settlement Class Members regarding the settlement and/or the
Settlement Agreement.  The telephone system will be designed so as to prevent
placing callers on hold for inordinate amounts of time.  The Notice Plan shall
direct Persons who believe they may be Settlement Class Members to call the
toll-free number to request a Class Notice and Claim Forms, or to obtain the
Class Notice and Claim Forms from an Internet web site, which also shall be
established no later than the Initial Notice Date.

 

5.2       Promptly following the execution of this Agreement, Defendants shall
establish, to the reasonable satisfaction of Class Counsel, a properly staffed
and equipped Claims Office to process in a timely way all Claims under the
Settlement Agreement and to coordinate with the Notice Administrator the
establishment and operation of the toll-free number, the Internet web site, and
the dissemination of the Class Notice and related press releases and press kits
as called for by the Notice Plan.  Defendants shall maintain such a Claims
Office for so long as necessary to process all Claims filed under the Settlement
Agreement.

 

5.3       In the event Settlement Class Members contact Defendants regarding a
potential warranty claim, or otherwise without apparent knowledge of this
Settlement Agreement, Defendants shall promptly reply to any communications or
inquiries from such Persons by advising them of this Settlement Agreement and
either provide them with a claim packet or with the toll-free telephone number
from which such claim packets may be obtained from the Notice Administrator. 
All Class Notice forms and claims packets shall be sent to the requesting party
by first class mail.

 

19

--------------------------------------------------------------------------------


 

5.4       A computer database shall be established and maintained by the Claims
Office and the database shall collect and retain all information necessary to
determine the Claimant’s eligibility for participation in the settlement and the
disposition of the Claim.  Plaintiffs’ Class Counsel shall be provided full
access to the information in this database.

 

5.5       An Eligible Claimant must properly complete and timely file a Claim
Form.  In order for the claims office to initiate the processing of a Claim
Form, Claimants must provide the following basic information:

 

a.         name(s) of Claimant(s);

 

b.         mailing address;

 

c.         address of Property for which a Claim is being submitted (if
different from the mailing address);

 

d.         evidence that the Claimant’s siding is Hardboard Siding manufactured
by the Defendants, in one of the forms delineated in Paragraph 5.6 below; and

 

e.         verification that the Claimant is (or with respect to Claims
involving a Prior Claim or a Claim for Unreimbursed Repair, was) the owner of
the Property (examples of sufficient verification of property ownership include
property tax bills for the current year, deeds or deed of trust) or that the
Claim has been properly assigned to the Claimant.

 

5.6       When submitting a Claim Form, the Claimant must also provide one of
the forms of proof set forth in subparagraphs (a) through (e) that the
Claimant’s siding is Abitibi or ABT Siding, or in the alternative, a check in
accordance with subparagraph (f), below:

 

a.         a 2” x 2” square or 2” diameter round sample of the Siding from the
structure in question sufficient to identify the Product as manufactured by
Defendants; or

 

b.         a prior communication from one of the Defendants (such as where a
prior warranty claim was considered) which acknowledges that the siding on the
subject Property is Abitibi or ABT Siding; or

 

c.         an invoice or warranty, along with photographs of the exterior walls
of the Property, that shows that the siding on the Property is Abitibi or ABT
Siding; or

 

20

--------------------------------------------------------------------------------


 

d.         a photograph depicting the back of the siding and showing the
identifying stamp of the ABT or Abitibi Defendants; or

 

e.         such other evidence that reasonably identifies the Siding as ABT or
Abitibi Siding.

 

f.          If the Claimant does not provide one of the proofs of product
identification described above, s/he may have the product identified by sending
to the Claims Office a check or money order in the amount of $50 made payable to
the Independent Inspector firm.  In the event that the Independent Inspector
identifies the product as Abitibi/ABTco hardboard siding, the Inspector shall
proceed to inspect the property in accordance with the terms of Section 6,
below, and the $50 shall be refunded to the Claimant with the payment of his/her
Claim.

 

Notwithstanding any other provisions of this paragraph, the requirement of proof
that the siding in question is Abitibi or ABT Siding is satisfied if the
Defendants’ records or warranty claims database confirm that the siding on the
subject property is Abitibi or ABT Siding.

 

5.7       Processing of each of the Claim Forms by the Claims Office shall
commence when the Claimant provides the Claims Office with the information
required by Paragraphs 5.5 and 5.6, above.  The Claims Office shall advise any
Claimant who fails to submit information required by the Claim Form, including
the information specified in Paragraphs 5.5 and 5.6, of the respects in which
the Claim Form is incomplete and request the Claimant to supply the missing
information.  Any request by the Claims Office must be in writing and mailed to
the Claimant by first class mail within forty-five (45) days after the receipt
of the Claim Form; if no such request is made, processing of the Claim Form
shall commence prior to the expiration of the 45 day period; provided, that no
Claim will be eligible for payment until the information required by Paragraphs
5.5 and 5.6 has been supplied.

 

5.8       If a request for information described in Paragraphs 5.5, 5.6 and 5.7
is timely made by the Claims Office but not complied with by the Claimant within
one hundred and eighty (180) days after the mailing of such request, absent
reasonable justification for the delay, the Claim may be denied by written
notice to the Claimant, without prejudice to the right of the Claimant to file
within the Claim Period an additional Claim for the same or different Damage.

 

21

--------------------------------------------------------------------------------


 

The filing date for the subsequent Claim, if any, will not relate back to the
date of the earlier Claim; provided, that the Non-Painting Deduction, if any,
applicable to such Claim shall be governed by Paragraph 1.22(b)(vi).

 

5.9       All Claimants with Compensable Damage to Hardboard Siding shall be
paid in accordance with the Damage Payment calculation provided for in this
Settlement Agreement, without regard to contrary requirements that may have been
set forth in any prior warranty applicable to such Siding and without regard to
any legal or factual defenses Defendants might have been able to assert to such
payment in the absence of this Agreement.  In this regard, and for purposes of
this Settlement Agreement only, Defendants specifically waive as to the
Settlement Class Members all legal and factual defenses that might have been
asserted against such claim, including without limitation, defenses asserting a
lack of causation, intervening or superseding cause, lack of privity, lack of
reliance, the “economic loss” rule, contributory negligence, assumption of risk,
failure to make timely demand, that the express warranty was not the “basis of
the bargain,” or because of a statute of limitations or repose.

 

5.10     Defendants may make one offer of settlement to a Claimant (the
“Accelerated Payment Offer”) for each Claim submitted.  For the first six (6)
months after the Fairness Hearing, the Defendants shall have a reasonable period
of time (not to exceed 45 days) after a substantially complete Claim Form is
received by the Claims Office in which to make the Accelerated Payment Offer. 
After that six-month period, Defendants shall have thirty (30) days after a
substantially complete Claim Form is received by the Claims Office in which to
make the Accelerated Payment Offer.  For purposes of deciding whether they will
make such an offer, Defendants may evaluate the Claim by making a single visit
to the Property at such reasonable time as may be agreed to by the Claimant to
obtain additional details about his or her Claim.  After such review and
evaluation, and in their sole discretion, Defendants may elect to make a written
settlement offer to Claimant to resolve the Claim without resort to the
independent inspection procedure under Section 6, below.  Any written offer
under Paragraph 5.10 or 5.11 shall include the Accelerated Payment check and
shall be communicated to Claimant in

 

22

--------------------------------------------------------------------------------


substantially the forms attached as Exhibit I and Exhibit J and shall include a
detailed explanation of the basis for and calculation of the Accelerated Payment
Offer.

 

5.11     If the amount of the Damage Payment under this Settlement Agreement
reasonably can be determined from the information presented to the Defendants in
the Claim Form, or if the Defendants inspect the property of the Claimant, the
Accelerated Payment Offer shall be calculated on the same basis as the Damage
Payment that would otherwise be due under this Settlement Agreement.  If the
amount of the Damage Payment cannot reasonably be calculated from such
information, the amount of the Accelerated Payment Offer shall be set by the
Defendants in good faith, applying the compensation principles set forth in this
Settlement Agreement.

 

5.12     Any Claimant who receives an Accelerated Payment Offer shall have
forty-five (45) days after its receipt to decline the offer.  Any Claimant who
deposits or cashes an Accelerated Payment check shall have the unilateral right,
for an additional period of thirty (30) days after depositing or cashing the
Accelerated Payment check, to revoke his or her acceptance by returning the
amount of the check and electing in writing to have his or her Claim inspected,
processed and determined under Section 6, below.  If a Claimant does not decline
an Accelerated Payment Offer within forty-five (45) days after its receipt, the
Accelerated Payment Offer shall be deemed accepted; provided, however, if the
Claimant was absent from the Property or did not receive the check or
Accelerated Payment Offer or failed to return the amount of the check due to
mistake or excusable neglect, the forty-five day revocation period shall run
from the date the Claimant returns to the Property, receives the check, or
discovers the mistake, whichever is sooner.

 

5.13     Class Counsel, including their experts, consultants or agents, shall be
allowed reasonable access to review the records of Defendants that pertain to
the Accelerated Payment Offers.  If at any time Class Counsel are not reasonably
satisfied that Defendants have implemented and are administering the process for
the Accelerated Payment Offers in conformance with this Agreement, Class Counsel
shall advise Defendants of their concerns.  If

 

23

--------------------------------------------------------------------------------


 

Defendants fail to satisfy these concerns, Class Counsel may, at their sole
discretion, bring the matter to the attention of the Court by noticed motion. 
In its discretion, the Court may conduct a hearing on any objections raised by
Class Counsel, and if the Court finds that Defendants’ have failed to implement
the Accelerated Payment Offer process in good faith, the Court may provide such
relief as it deems proper under the circumstances, including the revocation of
the Accelerated Payment Offer process.

 

5.14     All Claims that are not resolved by an Accelerated Payment Offer shall
be inspected by the Independent Inspector in accordance with the provisions of
Paragraph 6, below.

 

5.15     Claims shall be processed and paid in a reasonably prompt manner,
substantially in the order in which they are received; provided, however, that
priority may be given to Claimants who have listed, posted or advertised their
Property for sale and priority shall be given to Claimants who are experiencing
water intrusion into their homes which they have contracted to repair.  The
Claims Office shall calculate the Damage Payment due Eligible Claimants in
accordance with the terms of this Settlement Agreement and shall make such
payments directly to Eligible Claimants or their assignees.  The amount of such
Damage Payments shall be entered into the Claims Office’s computer data system. 
Upon written request by Class Counsel, a listing of such payments shall be
provided to Plaintiffs’ Class Counsel no less frequently than quarterly.

 

5.16     Any Damage Payment made on the basis of the results of the inspection
of the Independent Inspector in an amount greater than five-hundred dollars
($500) shall be made in two installments.  The first installment shall be in an
amount equal to eighty percent (80%) of the total Damage Payment and it shall be
paid at the time the Claimant is advised of the amount of his or her Compensable
Damage as determined by the Independent Inspector’s inspection.  The second
installment equal to the remaining twenty percent (20%) shall be paid promptly
upon the Claimant’s submission to the Claims Office of satisfactory evidence of
the Claimant’s purchase of any type of replacement siding or other exterior wall
cladding to repair the areas of Compensable Damage to the Claimant’s Property or
other evidence that repairs have been made.

 

24

--------------------------------------------------------------------------------


 

5.17     Any person who acquires Property from a Class Member after the Initial
Notice Date may, if he or she so elects, succeed to all the rights and
obligations of the Class Member under this Settlement Agreement.

 

5.18     All forms of notice, claims, claim denial, etc. used by the Defendants
to explain the rights of Class Members under the Settlement shall be
communicated in a timely manner, shall be clear, drafted in “plain English” and
approved in advance by Co-Lead Class Counsel.

 

5.19     Any Eligible Claimant who suffers additional Damage to his/her
Hardboard Siding that has not already been the subject of a Claim hereunder may
submit up to five additional Claims within the Settlement Agreement Claim
Period, not to exceed one every twelve months; provided, however, that
Defendants shall not be obligated to pay more than once for Damaged Siding for
which a Claimant previously has been compensated.

 

6.         INDEPENDENT INSPECTION

 

6.1       The Property of any Eligible Claimant filing a Claim that is not
satisfied by an Accelerated Payment Offer shall be inspected by the Independent
Inspector and the Damage Payment shall be calculated and the Claim shall be paid
in accordance with the results of that inspection.  The Claims Office shall
request an inspection of the Claimant’s Property by the Independent Inspector
within the earlier of fourteen (14) days following a Claimant’s rejection of an
Accelerated Payment Offer, or, if an Accelerated Payment Offer is not made,
forty-five (45) days after a substantially complete Claim Form is received by
the Claims Office; and the inspection shall occur as soon thereafter as
reasonably practicable.  The Independent Inspector will use its best efforts to
ensure that inspections occur within forty-five (45) days after being requested
by the Claims Office to conduct an inspection.

 

6.2       In making the inspection, the sole duties of the Independent Inspector
shall be: (a) to verify that the Claimant’s siding is Hardboard Siding if
requested to do so pursuant to Paragraph 5.6(f) or by Defendants (at their
expense); (b) to calculate and record the amount of Damage and Excluded Damage
on the Site Built Structures and the number of panels on Mobile

 

25

--------------------------------------------------------------------------------


 

Homes evidencing Damage; and (c) to report his or her findings to Claims
Office.  The Independent Inspector shall not be made aware of the existence and
terms of any Accelerated Payment Offer made to the Claimant.  The findings of
the Independent Inspector shall be made in writing in the Field Inspection
Report, which shall be mailed or otherwise transmitted to the Claims Office
within ten (10) business days following the completion of the inspection.

 

6.3       If Defendants do not make an Accelerated Payment Offer, the Defendants
shall pay the cost of inspection.  If Defendants do make an Accelerated Payment
Offer which is rejected by Claimant, the cost of the Independent Inspection also
shall be borne by Defendants unless the amount of the Accelerated Payment Offer
exceeds the Damage Payment, in which case the inspection fee shall be borne by
the Claimant up to a maximum of $150 and deducted from the Damage Payment.

 

6.4       Within thirty (30) days of receipt of the Independent Inspector’s
Field Inspection Report, the Claims Office shall send to the Claimant a check
for the first installment of the Damage Payment due under paragraph 5.16,
calculated in accordance with the results of the Independent Inspection, a copy
of the Field Inspection Report and an explanation of the calculation of the
Damage Payment and the Claimant’s rights with respect thereto.

 

6.5       If a Claimant is dissatisfied with the determinations made by the
first Independent Inspector, the Claimant may request a second independent
inspection by so notifying the Claims Office.  The notification must be in
writing and postmarked no later than thirty (30) days following the Claimant’s
receipt of the first installment Damage Payment check or written denial of the
Claim, and the Claimant must return the Damage Payment check to the Claims
Office with the notification.  If the check was for less than $150, the Claimant
must also send a check made payable to the Claims Office for the difference
between the Damage Payment and $150 (the amount of the inspection fee for which
Claimant is responsible).  Promptly upon its receipt of a timely objection and
check from the Claimant, the Claims Office shall order a second inspection of
the Claimant’s Property.  The second inspection shall be conducted by a
different individual

 

26

--------------------------------------------------------------------------------


inspector from the Independent Inspection firm, and the second inspector shall
not be made aware of the existence or results of the first inspection.

 

6.6       If a Claimant requests a second inspection, his or her Damage Payment
will be calculated on the basis of the results of whichever of the two
inspections results in the greater award.  The Damage Payment will be reduced by
the amount of the second inspection fee unless the Second Inspection results in
a payment to the Claimant that is 25% or more greater than the payment that was
calculated on the basis of the original Independent Inspection, in which event
the amount of the second inspection fee will be refunded to the Claimant or will
not be deducted from the Damage Payment, as appropriate.

 

6.7       In the event any Party reasonably believes that any of the Independent
Inspectors are not properly applying any of the terms of Paragraph 6 (including
the inspection protocol attached as Exhibit K), or in the event there is a
question about the application of the terms of this Agreement by any of the
Independent Inspectors, then: (a) the objecting Party’s counsel shall notify
counsel for the other Parties to this Agreement in writing of the concern; (b)
Plaintiffs’ Co-Lead Class Counsel and counsel for Defendants shall confer within
thirty (30) days of receipt of the written notification to try to resolve the
concern; and (c) in the event Plaintiffs’ Co-Lead Counsel and counsel for
Defendants cannot resolve the concern, then the dispute shall be submitted to
the Court or other third party mutually agreeable to the Parties for resolution.

 

7.         ENHANCED WARRANTY FOR LATER PURCHASERS; ADDITIONAL EFFORTS TO PROVIDE
INSTALLATION AND MAINTENANCE INSTRUCTIONS TO PROPERTY OWNERS

 

7.1       As part of this Settlement Agreement, upon the entry of the Final
Order and Judgment in this Action, the ABT Defendants agree to provide the
Enhanced Warranty to any person who installs the Hardboard Siding within two (2)
years after the Initial Notice Date in a form substantially equivalent to the
Enhanced Warranty attached hereto as Exhibit D, provided

 

27

--------------------------------------------------------------------------------


that the terms of such Enhanced Warranty may be changed within such two (2) year
period in order to bring it into compliance with any subsequent changes in
federal or state law.

 

7.2       The ABT Defendants also agree to adopt and to make available to each
Class Member whose identity becomes known to them and to use their best efforts
to provide to each Person who installs Hardboard Siding within two (2) years
after the Initial Notice Date a copy of their Owner Maintenance Instructions,
Installation Instructions and Owner’s Installation Check List in substantially
the form attached hereto as Exhibits L, M and N.

 

7.3       As to any purchaser who purchases Hardboard Siding manufactured by the
ABT Defendants subsequent to the entry of the Initial Notice Date, whether or
not covered by the Settlement Agreement, the ABT Defendants agree not to assert
as a defense to any claim on account of damage to such Siding that the Siding
was improperly installed or maintained so long as such Hardboard Siding was
installed or maintained, as the case may be, in compliance with the installation
and maintenance instructions attached hereto; provided, however, that such
instructions may be changed to reflect changes in good building practices in the
area in which the Siding is installed.

 

8.         RIGHT TO CONDUCT AUDITS

 

8.1       Plaintiff’s Co-Lead Class Counsel shall have the right to audit the
Defendants’ Accelerated Payment Offers.

 

8.2       Additionally, Plaintiffs’ Class Counsel may generally audit the
Defendants’ compliance with the terms of this Agreement.  In this connection,
the Defendants’ shall pay the costs and fees incurred by Class Counsel in
performing such audits, including the costs and fees charged by any consultants
they may retain to assist them, up to a maximum total cost for all such audits
under paragraphs 8.1 and 8.2 of $40,000.  The timing of any and all audits under
this Paragraph 8.2 shall be at the sole discretion of Plaintiffs’ Co-Lead Class
Counsel, provided that the sole issue to be considered in connection with any
such audit is whether Defendants have properly implemented and complied with the
terms of this Settlement Agreement.

 

28

--------------------------------------------------------------------------------


 

9.         NOTICE OF PROPOSED CLASS ACTION SETTLEMENT

 

9.1       Upon Preliminary Approval, and as the Court may otherwise direct, the
Parties shall cause the Notice of Proposed Class Action Settlement describing
this proposed Settlement Agreement and the Fairness Hearing to be provided to
the members of the Settlement Class as provided in this Section and in
accordance with the Notice Plan or as otherwise approved or directed by the
Court.

 

9.2       The mailed Notice, in a form substantially in the form of attached
Exhibit E and approved by the Court, shall be mailed, first class postage
prepaid, to each member of the Class identified by the Parties through
reasonable efforts.  The Notice shall be made available for distribution and
publication in Spanish as well as English where appropriate or upon request.

 

9.3       No later than the Initial Notice Date, the Notice Administrator shall
cause a nationwide toll-free telephone facility and Internet website to be
established, in accordance with Paragraph 11.1 below.  The telephone facility
shall be capable of (a) receiving requests for the long form of the Notice of
Proposed Class Action Settlement and other materials described in this Section;
(b) providing generalized information concerning deadlines for opt-outs, proofs
of claim, and presentations to the Court at the Fairness Hearing; and (c)mailing
the materials to Class Members as provided in this Paragraph.  The facility may,
as reasonable and appropriate under instructions from Plaintiffs’ Co-Lead Class
Counsel, refer individual inquiries to Plaintiffs’ Class Counsel for response. 
The facility shall maintain records of all mailings and such other information
in such form and in such manner as Plaintiffs’ Co-Lead Class Counsel and
Defendants jointly direct.

 

9.4       The Notice of Proposed Class Action Settlement shall be mailed to
additional Settlement Class Members whose identities or addresses become known
during the term of the Agreement.  The Notice of Proposed Class Action
Settlement shall also be distributed to such contractors, builders, distributors
and mobile home manufacturers who are reasonably determined by Defendants and/or
Plaintiffs’ Class Counsel to have been involved in the sale, distribution,
installation or use of Defendants’ Hardboard Siding.

 

29

--------------------------------------------------------------------------------


 

10.       CLASS MEMBERS’ RIGHT OF EXCLUSION; DEFENDANTS’ RIGHT OF TERMINATION

 

10.1     A Settlement Class Member may opt out of the Class during the Opt-Out
Period.  To exercise the opt-out right set forth in this Paragraph, the
Settlement Class Member must complete, sign, and return a request for
exclusion.  The request must be signed by the Settlement Class Member and must
state the address of the Settlement Class Member’s Property(ies) on which
Hardboard Siding has been installed and the number of units of residential
Property or commercial structures clad with the Siding.  Such request must be
postmarked on or before the end of the Opt-Out Period and sent to the Notice
Administrator (who shall provide one copy of the opt-out notice to Co-Lead Class
Counsel and one copy to Defendants).  Any Settlement Class Member who elects to
opt out of the Settlement Class pursuant to this Paragraph shall not be entitled
to relief under or be affected by this Agreement or the Settlement Agreement. 
Class Counsel may contact opt-outs to assure that the opt-outs understand the
effect of their election.

 

10.2     To the extent that the statutes of limitations and/or repose or any
defense of lapse of time are tolled by operation of law, they will continue to
be tolled as to any Class Member who opts out of the Settlement until ninety
(90) days after receipt of the request to opt out or for such longer period as
the law may provide without reference to this Agreement.

 

10.3     In the event that, in the sole discretion of the Defendants, the number
of Class Members requesting exclusion reaches a level that in their judgment
threatens to frustrate the essential purpose of this Agreement, Defendants may
elect unilaterally to terminate this Agreement by so notifying Plaintiffs’ Class
Counsel and the Court, not less than ten (10) days prior to the date set for the
Fairness Hearing.

 

10.4     If this Agreement is terminated by Defendants under Paragraph 10.3, the
legal position of each Party shall be the same as it was immediately prior to
the execution of this Agreement; and each Party may exercise its legal rights to
the same extent as if this Agreement never had been executed.

 

30

--------------------------------------------------------------------------------


 

11.       NOTICE ADMINISTRATION

 

11.1     The Notice Administrator shall, under the supervision of the Court,
establish and maintain the toll-free number and answering system (including live
operators to the extent deemed necessary by mutual agreement of Plaintiffs’
Class Counsel and Defendants) and Internet web site, and shall mail the Class
Notice, appropriate claim forms attached hereto as Exhibits A, B and C, and
Request for Exclusion form to any Property Owner who requests a copy.  The
substance and content of the answering system, Internet web site, and any
scripts or pre-selected or suggested dialog shall be subject to Defendants’
prior approval, provided that such approval is not unreasonably withheld.  The
Notice Administrator shall maintain the records of its activities, including
logs of all telephone calls and a running tally of the number of Notice packages
mailed, in computerized database form and shall provide such periodic and
special reports and other such information as the Court, Plaintiffs’ Class
Counsel (with notice to and consent of Defendants, provided such consent is not
unreasonably withheld) and/or Defendants may request.  Plaintiffs’ Co-Lead Class
Counsel and Defendants shall have the right independently to audit any work of
the Notice Administrator.  The Notice Administrator may, as appropriate under
instructions from Plaintiffs’ Co-Lead Class Counsel with the consent of counsel
for the Defendants, which shall not unreasonably be withheld, provide additional
information or refer individual inquiries to Plaintiffs’ Class counsel for
response.

 

11.2     In the event Plaintiffs’ Co-Lead Class Counsel or Defendants reasonably
believe that the Notice Administrator is not properly applying any of the terms
of this Agreement or in the event there is a question concerning the application
of the terms of this Agreement by the Notice Administrator, the Parties shall
meet and attempt to resolve the matter, failing which the dispute promptly shall
be submitted to the Court whose ruling shall be final and non-appealable.

 

12.       EXCLUSIVE REMEDY; DISMISSAL OF ACTION; JURISDICTION OF COURT

 

12.1     The terms and conditions of this Agreement shall constitute the sole
and exclusive remedy for any and all Settled Claims of Class Members against
Defendants; and upon entry of

 

31

--------------------------------------------------------------------------------


the Final Order and Judgment by the Court, each Class Member who has not opted
out of the Class shall be barred from initiating, asserting or prosecuting any
Settled Claims against Defendants.

 

12.2     From and after the entry of the Final Order and Judgment, no action or
proceeding may be brought by any public or private party on behalf of a Class
Member in which any Settled Claim is asserted or the subject of inquiry; nor may
any Class Member commence or remain a member of a class action or be the
beneficiary of any state or federal proceeding in which any of the Settled
Claims is asserted against any of the Defendants or is the subject of inquiry. 
As soon as practicable after the Settlement Date, the Complaint in the Action
shall be dismissed.

 

12.3     The Court shall retain exclusive and continuing jurisdiction of the
Action, all Parties and Class Members, to interpret and enforce the terms,
conditions, and obligations of this Agreement, including any question regarding
the proper administration of the Settlement Agreement.

 

13.       RELEASES

 

13.1     Upon entry of the Final Order and Judgment, each Settlement Class
Member who has not timely opted out of the Settlement Class shall, on behalf of
himself and any Person claiming by or through him as his heir, administrator,
devisee, predecessor, successor, representative of any kind, shareholder,
partner, director, owner or co-tenant of any kind, affiliate, subrogee,
assignee, or insurer (the “Releasing Parties”), and regardless of whether any
Class Member executes and delivers a written release, be deemed to and does
hereby release and forever discharge Defendants, and all of their present and
former divisions, predecessors, affiliates, subordinates, parents and all of
their present or former directors, officers, attorneys, employees, servants,
agents, successors, assigns, subsidiaries and insurers (including co-insurers
and re-insurers) solely with regards to policies held by Defendants (all the
foregoing parties being referred to as “Releasees”), of and from any and all
Settled Claims and related subrogation claims of the Releasing Party’s subrogees
or insurance carriers not protected from waiver of

 

32

--------------------------------------------------------------------------------


 

subrogation by the provisions of applicable insurance policies (or assigned or
subrogated prior to final approval of this Agreement and not subject to
compromise or settlement by the policyholder), except as may otherwise be
provided in this Agreement.

 

13.2     The Releasing Parties specifically release and forever discharge any
other person or entity from any and all claims that arise out of Hardboard
Siding on the Property of a Releasing Party to the extent such claims are based
on alleged defects or inadequacies in the design, manufacture, advertising,
product literature, sale, distribution or marketing of Hardboard Siding, all of
which claims have been compromised and settled in their entirety by Defendants
under the terms of this Settlement Agreement; provided, however, Releasing
Parties retain any other claim or cause of action (such as for improper
installation of the Siding) they may have against any other person or entity not
a Party to this Settlement Agreement.

 

13.3     If any Releasing Party brings an action or asserts a claim against a
Releasee contrary to the terms of this Release, the counsel of record for such
Releasing Party shall be provided with a copy of this Settlement Agreement.  If
such Releasing Party does not within thirty (30) days thereafter dismiss his or
her action or claim and the action or claim is subsequently dismissed or decided
in favor of the Releasee, the Releasing Party shall indemnify and hold harmless
the Releasee from any and all costs and expenses, including reasonable attorneys
fees, incurred by the Releasee in the defense of the action or claim.

 

13.4     Except as otherwise provided in this Paragraph 13, nothing in this
Agreement shall be construed in any way to prejudice or impair the right of
Defendants or members of the Settlement Class to pursue such rights and remedies
as they may have against third parties or under any applicable insurance
policies.  Nothing in this Agreement limits the rights of members of the
Settlement Class to pursue claims for Hardboard Siding installed on a Property
subsequent to the Initial Notice Date.

 

33

--------------------------------------------------------------------------------


 

14.       EXPENSES AND FEES

 

14.1     The Defendants shall pay all reasonable fees and expenses incurred in
providing the Notice called for under this Agreement and under the Notice Plan
(or as otherwise ordered by the Court) (the “Notice Costs”).

 

14.2     If the Court does not issue the Final Order and Judgment, or in the
event that for any reason the Settlement Date does not occur, Defendants
nevertheless shall continue to bear the costs of the Notice Plan and any other
expenses incurred to such point in implementing the terms of this Agreement,
along with any associated shutdown expenses, including any notices as the Court
may direct and Defendants shall not have the right to recoup such funds,
regardless of whether the Court issues the Final Order and Judgment. 
Plaintiffs’ Class Counsel and the Class Members shall bear no obligation for any
costs incurred in connection with the implementation of the Notice Plan or for
any other expenses incurred by the Defendants hereunder.

 

14.3     Within 7 days after the Settlement Date, the Defendants shall pay on
behalf of the Settlement Class Members reasonable attorneys’ fees in the amount
of $7,000,000 and reasonable expenses in immediately available funds subject to
agreement between Co-Lead Class Counsel and counsel for Defendants in an amount
not to exceed $375,000.

 

14.4     Within 7 days after the Settlement Date, the Defendants shall pay any
Court approved incentive award to the currently named Plaintiffs in this Action,
and in Fyola, et al. v. Abitibi-Price, Inc., et al., Case No. GD 95-12854; John
Ezzell, et al. v. ABTco., Inc., Case No. 97-CVS-167, Superior Court Division of
State of North Carolina; William Beeny and Deborah Beeny, et al. v. ABTco.,
Inc., et al., Case No 99-CV-206193, Circuit Court of Jackson County, Missouri;
and Joel Uptain, et al., v. ABTco., et al., Case No. 99C-08974, District Court
of Johnson County, Kansas, not to exceed $5,000 to any one individual or married
couple.

 

14.5     Class Counsel may designate two attorneys among them to assist in the
implementation of the duties of Class Counsel under this Settlement Agreement. 
The ABT Defendants shall pay the reasonable fees of these two attorneys (not to
exceed their normal hourly rates) for time actually incurred by them to
accomplish the necessary duties of Class

 

34

--------------------------------------------------------------------------------


Counsel hereunder.  Class Counsel shall provide bills in accordance with the ABT
Defendants’ billing guidelines to ABT Defendants and counsel for ABT Defendants.

 

14.6     In the event of an appeal of the Final Order and Judgment, Defendants
agree to pay simple interest on the fees due under paragraph 14.3 (at the prime
rate of interest in effect at such time) from the date of the Final Order and
Judgment until the Settlement Date.  The interest rate payable under this
paragraph 14.6 shall be recalculated every 6 months.

 

15.       ENFORCEMENT OF AGREEMENT

 

15.1     In the event Defendants fail to perform under the Agreement or to make
a payment due and owing under the terms of this Agreement, Plaintiffs’ Co-Lead
Class Counsel shall give Defendants written notice of the breach.  If the breach
is not cured to the satisfaction of Class Counsel within sixty (60) days,
Plaintiffs’ Class Counsel shall apply to the Court for relief.

 

15.2     In the event of a breach by Class Members or Defendants under this
Agreement, the Court may exercise all equitable powers over the breaching
Party(ies) to enforce this Agreement and the Final Order and Judgment
irrespective of the availability or adequacy of any remedy at law.  Such powers
include, among others, the power of specific performance, contempt and
injunctive relief.

 

16.       REPRESENTATIONS AND WARRANTIES

 

Defendants represent and warrant that (i) they have all requisite corporate
power and authority to execute, deliver, and perform this Agreement and to
consummate the transactions contemplated hereby, (ii) the execution, delivery,
and performance of this Agreement and the consummation by it of the actions
contemplated herein have been duly authorized by all necessary corporate action
on the part of such Defendants; (iii) their signatories to the Agreement have
full authority to sign on behalf of and to bind such Defendants to the terms of
the Agreement, and (iv) this Agreement has been duly and validly executed and
delivered by such Defendants and constitutes their legal, valid and binding
obligation.

 

35

--------------------------------------------------------------------------------


 

17.       MISCELLANEOUS PROVISIONS

 

17.1     This Agreement is for settlement purposes only.  It has been entered
into for the purpose of compromising and settling a disputed matter and is not
an admission of a deficiency in the manufacture of Hardboard Siding, or in the
handling or administration of prior warranty claims or in the validity of any
denial or defense asserted by Defendants, nor is this Agreement an admission by
Plaintiffs of the validity of any of the Defendants’ asserted defenses.  Neither
the execution of this Agreement, nor any of its provisions or attachments, nor
any action taken pursuant to its terms shall be admitted in this or any other
Action or proceeding as evidence or construed as an admission by either Party of
the validity of any claim or of any defense or of any facts alleged in this or
any other Action.  This Agreement, however, may be admitted as evidence in any
action to enforce its terms.

 

17.2     Any certification of a conditional or preliminary Settlement Class
pursuant to the terms of this Agreement shall not constitute, and shall not be
construed as, an admission on the part of Defendants that this Action, or any
other proposed or class action, is appropriate for certification as a litigation
class pursuant to Ala. R. Civ. P. 23 or any similar state or federal class
action statute or rule.  This Agreement is without prejudice to the rights of
Defendants to (a) seek to vacate the conditional certification order in this
Action should this Settlement not be approved or implemented for any reason; or
(b) oppose final certification in this Action should this Settlement not be
approved or implemented for any reason; or (c) use the certification of this
Settlement Class to oppose certification of any other proposed class arising out
of the issues and claims that are asserted herein.

 

17.3     This Settlement Agreement has been negotiated at arm’s length by Class
Counsel and counsel for the Defendants.  If a dispute should later arise
regarding any of its terms, no Party shall be deemed to be the drafter of any
particular provision of the Agreement; and no part of the Agreement shall be
construed against any Party.  The Parties further acknowledge and agree that the
obligations and releases contained in the Agreement are fair and reasonable in
the context of the compromises negotiated.

 

36

--------------------------------------------------------------------------------


 

17.4     Plaintiffs’ Co-Lead Counsel and counsel for Defendants regularly shall
meet in person or by telephone conference to discuss the implementation and
execution of this Agreement and to attempt to resolve any concerns of the
Parties regarding its implementation.

 

17.5     This Agreement shall be construed under and governed by the laws of the
State of Alabama, applied without regard to its laws applicable to choice of
law.

 

17.6     Plaintiffs’ Class Counsel have taken substantial discovery in the
Action, including extensive document review and depositions of the Defendants’
personnel with responsibility for claims processing and manufacture of Siding. 
In addition, Class Counsel have engaged in extensive informal discovery, have
consulted with experts and interviewed many potential witnesses with relevant
knowledge of the issues in this case.  Based on that formal and informal
discovery - as well as Class Counsel’s knowledge of and participation in other
class actions involving hardboard siding Class Counsel have evaluated the
factual bases for the claims asserted in the Action and as to many of the
defenses raised by Defendants to those claims.  Class Counsel believe they have
engaged in more than sufficient discovery to evaluate the terms of this
Agreement on an informed basis and to negotiate a fair and reasonable resolution
of the Action.

 

17.7     This Agreement, including all attached Exhibits, shall constitute the
entire Agreement among the Parties with regard to the subject matter of this
Agreement and shall supersede any previous agreements and understandings between
the Parties.  This Agreement may not be changed, modified, or amended except in
writing signed by Plaintiffs’ Co-Lead Class Counsel and Defendants’ counsel and
subject to Court approval.  The Parties contemplate that the Exhibits may be
modified by subsequent agreement of counsel for all Defendants and Plaintiffs’
Co-Lead Class Counsel prior to dissemination to the Class Members.

 

17.8     This Agreement may be executed by the Parties in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

37

--------------------------------------------------------------------------------


 

17.9     This Agreement, if approved by the Court, shall be binding upon and
inure to the benefit of the Class, the Parties, and their representatives,
heirs, successors, and assigns.

 

17.10   The headings of the Sections of this Agreement are included for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect its construction.  References to a “Section” includes reference to all
paragraphs within the referenced Section.

 

17.11   Any notice, instruction, application for Court approval or application
for Court order sought in connection with this Agreement or other document to be
given by any Party to any other Party shall be in writing and delivered
personally or by facsimile followed by overnight courier, to the following
representatives of the parties:

 

FOR ABT DEFENDANTS:

 

FOR ABITIBI DEFENDANTS:

 

 

 

Stephen Zovickian

Michael I. Begert

Geoffrey M. Howard

McCUTCHEN, DOYLE, BROWN &

ENERSEN, LLP

Three Embarcadero Center

San Francisco, California 94111

 

George F. Hritz

HOGAN & HARTSON, LLP.

100 Park Avenue

New York, New York 10017

 

 

 

FOR THE PLAINTIFF CLASS:

 

 

 

 

 

Charles R. Watkins

SUSMAN & WATKINS

Two First National Plaza

Suite 600

Chicago, Illinois 60603

 

 

John W. Sharbrough, III

M. Stephen Dampier

THE SHARBROUGH LAW FIRM, LLC

P.O. Box 996

Mobile, Alabama 36601

 

 

 

David J. Guin

DONALDSON, GUIN & SLATE, LLC

2900 Highway 280

Suite 230

Birmingham, Alabama 35223

 

 

Steven A. Martino

JACKSON, TAYLOR & MARTINO, P.C.

P.O. Box 894

Mobile, Alabama 36601-0894

 

 

 

SPECIAL COUNSEL FOR MOBILE

HOME OWNERS:

 

 

 

 

 

Justin O’Toole Lucey

JUSTIN O’TOOLE LUCEY, P.A.

415 Mill Street

Mt. Pleasant, South Carolina 29464

 

 

 

38

--------------------------------------------------------------------------------


 

17.12   Except as otherwise provided in this Agreement, any filing, submission,
Claim, notice or written communication shall be deemed filed, delivered,
submitted or effective as of the date of its postmark when mailed first class,
registered or certified mail, postage prepaid, properly addressed to the
recipient, or when delivered to any commercial one- or two-day delivery service
properly addressed to the recipient, or when actually received by the recipient,
whichever first occurs.

 

17.13   Throughout the Term of this Agreement, in accordance with record
retention policies that are reasonably satisfactory to Class Counsel, Defendants
will use reasonable efforts to preserve all records and evidence at the Roaring
River plant which are or could be relevant to, or could lead to the discovery of
relevant evidence, concerning the research and development of Hardboard Siding,
its marketing, distribution, and manufacture, and the operation of its Hardboard
Siding warranty claims process.

 

17.14   Each Class Member who files a Claim under the Settlement Agreement and
does not repair or replace the siding for which a Damage Payment was made shall
advise any direct, subsequent purchaser of the Property in writing of the
existence of this Settlement Agreement and the amount of the Damage Payment.

 

17.15   In no event shall Defendants, any attorneys representing Defendants,
Plaintiffs or Plaintiffs’ Class Counsel have any liability for claims of
wrongful or negligent conduct by any third party with respect to the
implementation of any term of this Settlement Agreement.

 

DATED this            day of May, 2000.

 

39

--------------------------------------------------------------------------------


 

ABT DEFENDANTS:

 

 

 

ABTco, Inc.

ABT BUILDING PRODUCTS CORP.

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Stephen Zovickian

 

Stephen Zovickian

 

McCUTCHEN, DOYLE, BROWN &
ENERSEN, LLP

 

McCUTCHEN, DOYLE, BROWN &
ENERSEN, LLP

 

Three Embarcadero Center

 

Three Embarcadero Center

 

San Francisco, California 94111

 

San Francisco, California 94111

 

(415) 393-2000

 

(415) 393-2000

 

 

 

Counsel for ABT Defendants

 

Counsel for ABT Defendants

 

 

ABITIBI DEFENDANTS:

 

 

 

ABITIBI-CONSOLIDATED, INC.,

ABITIBI-PRICE CORP.

formerly ABITIBI-PRICE, INC.

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

George F. Hritz

 

George F. Hritz

 

HOGAN & HARTSON, LLP

 

HOGAN & HARTSON, LLP

 

100 Park Avenue

 

100 Park Avenue

 

New York, New York 10017

 

New York, New York 10017

 

(212) 916-7228

 

(212) 916-7228

 

 

 

Counsel for Abitibi Defendants

 

Counsel for Abitibi Defendants

 

FOR THE PLAINTIFF CLASS:

 

 

 

 

 

Charles R. Watkins

SUSMAN & WATKINS

Two First National Plaza

Suite 600

Chicago, Illinois 60603

John W. Sharbrough, III

M. Stephen Dampier

THE SHARBROUGH LAW FIRM, LLC

P.O. Box 996

Mobile, Alabama 36601

 

40

--------------------------------------------------------------------------------


 

 

 

 

 

David J. Guin

DONALDSON, GUIN & SLATE, LLC

2900 Highway 280

Suite 230

Birmingham, Alabama 35223

Steven A. Martino

JACKSON, TAYLOR & MARTINO, P.C.

P.O. Box 894

Mobile, Alabama 36601-0894

 

SPECIAL COUNSEL FOR MOBILE HOME

OWNERS:

 

 

 

 

Justin O’Toole Lucey

JUSTIN O’TOOLE LUCEY, P.A.

415 Mill Street

Mt. Pleasant, South Carolina 29464

 

 

41

--------------------------------------------------------------------------------

